                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

ROBERT BRENT GOODWIN,                      :

       Petitioner,                         :
                                           CIVIL ACTION NO. 18-0296-KD-MU
                                           :
vs.                                        CRIMINAL NO. 16-0008-KD
                                           :
UNITED STATES OF AMERICA,
                                           :
       Respondent.

                                       JUDGMENT

       In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that the government’s motion to dismiss (Doc. 45) the

instant motion to vacate pursuant to 28 U.S.C. § 2255 (Doc. 43) be GRANTED and that

Robert Brent Goodwin’s motion to vacate be dismissed as time-barred pursuant to 28

U.S.C. § 2255(f)(1) & (3). Goodwin is not entitled to a certificate of appealability and,

therefore, he is not entitled to appeal in forma pauperis.

       DONE this 14th day of March 2019.

                            s/ Kristi K. DuBose
                            KRISTI K. DuBOSE
                            CHIEF UNITED STATES DISTRICT JUDGE
